Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into this 10th day of
October, 2005 (the “Amended Agreement”) by and between New Skies Satellites
B.V., an entity established under Dutch law (the “Company”) and Mr. Scott J.
Sprague (the “Employee”).

 

WHEREAS the Company and the Employee have entered into that certain Employment
Agreement on June 26, 2002 (the “2002 Agreement”), as amended and restated as of
November 2004 (the “2004 Agreement”); and

 

WHEREAS, the Company and the Employee desire to amend the 2004 Agreement in
certain respects effective on and after January 1, 2005 (the “Effective Date”)
and to restate the 2004 Agreement to read in its entirety as follows.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                       Employment, Duties, Authority and
Agreements.

 


(A)   THE COMPANY HEREBY AGREES TO EMPLOY THE EMPLOYEE AS SENIOR VICE PRESIDENT
GLOBAL SALES AND THE EMPLOYEE HEREBY ACCEPTS SUCH POSITION AND AGREES TO SERVE
THE COMPANY IN SUCH CAPACITY DURING THE EMPLOYMENT PERIOD FIXED BY SECTION 3
HEREOF (THE “EMPLOYMENT PERIOD”).  THE EMPLOYEE SHALL REPORT TO THE CHIEF
EXECUTIVE OFFICER (“CEO”), OR SUCH OTHER PERSON AS THE COMPANY SHALL DESIGNATE.
THE EMPLOYEE SHALL BE RESPONSIBLE FOR MANAGING THE COMPANY’S GLOBAL SALES
OPERATIONS SO AS TO MAXIMIZE THE COMPANY’S FINANCIAL PERFORMANCE IN TERMS OF
IN-YEAR SALES, LONG-TERM BACKLOG, OVERALL PROFITABILITY, AND SUCH OTHER TARGETS
AS THE COMPANY MAY ESTABLISH. BY WAY OF EXAMPLE AND WITHOUT LIMITATION, THE
EMPLOYEE’S RESPONSIBILITIES WILL INCLUDE THE FOLLOWING:

 

•                  Managing global sales operations and ensuring that revenue
forecasting is accurate and up-to-date;

 

•                  Ensuring that the CEO (or his designate) is frequently
updated on sales operations, plans, activities, results and forecasts;

 

•                  Coordinating between regional Sales VPs and ensuring that
cross-regional deals are efficiently achieved and processed;

 

•                  Providing input to the CEO (or his designate) for annual
sales and revenue goals for sales regions and developing, presenting and, upon
approval by the CEO (or his designate), implementing plans to meet these sales
goals;

 

•                  Working with regional Sales VPs and their teams on major
deals;

 

•                  Representing the views and interests of global Sales at NSS
HQ;

 

•                  Preparing long term sales plans and revenue projections;

 

•                  Handling major customer complaints and dealing with special
customer issues;

 

--------------------------------------------------------------------------------


 

•                  Providing input to the information system for tracking the
status of global sales operations and revenue achievement;

 

•                  Identifying long term communications requirements of current
and potential customers and providing input to planning efforts to serve such
requirements from current or future system resources.

 


(B)   THE EMPLOYEE SHALL DEVOTE HIS FULL WORKING TIME, ENERGY AND ATTENTION TO
THE PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES HEREUNDER AND SHALL
FAITHFULLY AND DILIGENTLY ENDEAVOR TO PROMOTE THE BUSINESS AND BEST INTERESTS OF
THE COMPANY AND ANY ENTITY THAT IS A DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY
OF NEW SKIES SATELLITES HOLDINGS LTD. (SUCH SUBSIDIARIES HEREINAFTER REFERRED TO
AS THE “AFFILIATES”).


 


(C)   THE EMPLOYEE MAY NOT, WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT,
OPERATE, PARTICIPATE IN THE MANAGEMENT, OPERATIONS OR CONTROL OF, ACT AS AN
EMPLOYEE, OFFICER, CONSULTANT, AGENT OR REPRESENTATIVE OF, OR PROVIDE ANY
SERVICES TO ANY ENTITY OR ANY TYPE OF BUSINESS OR SERVICE, PROVIDED THAT IT
SHALL NOT BE A VIOLATION OF THE FOREGOING FOR THE EMPLOYEE TO (I) ACT OR SERVE
AS A DIRECTOR, TRUSTEE OR COMMITTEE MEMBER OF ANY CIVIC OR CHARITABLE
ORGANIZATION, AND (II) MANAGE HIS PERSONAL, FINANCIAL AND LEGAL AFFAIRS, SO LONG
AS SUCH ACTIVITIES DO NOT INTERFERE WITH THE PERFORMANCE OF HIS DUTIES AND
RESPONSIBILITIES HEREUNDER.

 

2.                                       Compensation.

 


(A)   AS COMPENSATION FOR THE AGREEMENTS MADE BY THE EMPLOYEE HEREIN AND THE
PERFORMANCE BY THE EMPLOYEE OF HIS OBLIGATIONS HEREUNDER, DURING THE EMPLOYMENT
PERIOD THE COMPANY SHALL PAY THE EMPLOYEE, NOT LESS THAN ONCE A MONTH PURSUANT
TO THE COMPANY’S NORMAL AND CUSTOMARY PAYROLL PROCEDURES, A BASE SALARY OF U.S.
$265,000 GROSS PER ANNUM FOLLOWING THE EFFECTIVE DATE (THE “BASE SALARY”). THE
BASE SALARY SHALL BE PAYABLE IN U.S. DOLLARS OR IN EUROS AT THE EMPLOYEE’S
ELECTION. THE US$-EURO EXCHANGE RATE TO BE USED FOR ALL PURPOSES PURSUANT TO
THIS AMENDED AGREEMENT SHALL EQUAL THE AVERAGE US$-EURO EXCHANGE RATE FOR THE
THREE FULL CALENDAR MONTHS PRIOR TO THE EARLIER OF THE SIGNING OF THE 2002
AGREEMENT OR JUNE 27, 2002. FOR THE AVOIDANCE OF DOUBT, THE BASE SALARY IS
INCLUSIVE OF THE “HOLIDAY PAY” PROVIDED FOR UNDER DUTCH LAW. THE BASE SALARY
SHALL BE REVIEWED ANNUALLY AND MAY BE INCREASED FURTHER IN THE ABSOLUTE
DISCRETION OF THE COMPANY. ANY SUCH INCREASED BASE SALARY SHALL THEN BECOME THE
BASE SALARY FOR ALL PURPOSES HEREUNDER.


 


(B)   AS COMPENSATION FOR THE AGREEMENTS MADE BY THE EMPLOYEE HEREIN AND THE
PERFORMANCE BY THE EMPLOYEE OF HIS OBLIGATIONS HEREUNDER, BEGINNING ON THE
EFFECTIVE DATE AND FOR THE REMAINDER OF THE EMPLOYMENT PERIOD (THE “BONUS
PERIOD”), THE EMPLOYEE SHALL HAVE AN OPPORTUNITY TO EARN AN ANNUAL CASH BONUS IN
ACCORDANCE WITH THE FOLLOWING TERMS. FOR EACH CALENDAR YEAR DURING THE BONUS
PERIOD FOLLOWING THE EFFECTIVE DATE, EMPLOYEE SHALL BE ELIGIBLE TO EARN AN
ON-TARGET CASH BONUS OF 60% OF HIS BASE SALARY (OR, IF SECTION 2(C) APPLIES, OF
HIS TOTAL BASE COMPENSATION AS DEFINED THEREIN) FOR THAT YEAR, SUBJECT TO THE
PERFORMANCE CRITERIA TO BE APPROVED BY THE COMPANY AND, EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4, SUBJECT TO THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY ON
THE LAST DAY OF THE CALENDAR YEAR (THE “ANNUAL BONUS”). THE ANNUAL BONUS SHALL
BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE NEW SKIES SALES
INCENTIVE PLAN, AS IT MAY BE AMENDED FROM TIME TO TIME.

 

2

--------------------------------------------------------------------------------


 


(C)   IF AND INSOFAR AS THE EMPLOYEE MAY RECEIVE A TAX-FREE ALLOWANCE FOR
EXTRA-TERRITORIAL COSTS UNDER SECTION 9 OF THE 1965 PAYROLL TAX IMPLEMENTATION
DECREE (AS FURTHER DESCRIBED IN CLAUSE (II) BELOW), THE FOLLOWING SHALL APPLY:


 


(I)                                     THE ORIGINALLY AGREED UPON WAGES FROM
CURRENT EMPLOYMENT SHALL BE REDUCED FOR EMPLOYMENT LAW PURPOSES SO THAT 100/70
OF THE ADJUSTED WAGES FROM CURRENT EMPLOYMENT IS EQUAL TO THE ORIGINALLY AGREED
UPON WAGES FROM CURRENT EMPLOYMENT. AS USED HEREIN, “WAGES FROM CURRENT
EMPLOYMENT” ARE ALL INCOME (IN CASH, CASH EQUIVALENT, OR BENEFIT IN KIND) THAT
IS SUBJECT TO WAGE TAX WITHHOLDING IN THE NETHERLANDS.


 


(II)                                  THE EMPLOYEE SHALL RECEIVE AN ALLOWANCE
FOR EXTRA-TERRITORIAL COSTS FROM THE COMPANY, EQUAL TO 30/70 OF THE ADJUSTED
WAGES FROM CURRENT EMPLOYMENT (THE “ALLOWANCE”).


 


(III)                               THE EMPLOYEE IS AWARE OF THE FACT THAT, IN
VIEW OF THE APPLICABLE REGULATIONS, AN ADJUSTMENT TO THE REMUNERATION AGREED
UPON UNDER THIS SECTION (C) MAY AFFECT ALL CONSIDERATIONS AND BENEFITS THAT ARE
LINKED TO WAGES FROM CURRENT EMPLOYMENT, SUCH AS PENSION RIGHTS AND SOCIAL
SECURITY BENEFITS.


 


(IV)                              THE INTENTION OF THIS PROVISION IS TO
AUTOMATICALLY APPLY SECTION 9 OF THE 1965 PAYROLL TAX IMPLEMENTATION DECREE TO
ALL ELEMENTS OF WAGES FROM CURRENT EMPLOYMENT THAT CAN BENEFIT FROM THIS SPECIAL
PROVISION.


 


(V)                                 AS A RESULT OF THE ADJUSTMENTS DESCRIBED IN
CLAUSES (I) AND (II), THE EMPLOYEE’S ADJUSTED BASE SALARY SHALL EQUAL 70/100 OF
THE PREVIOUSLY AGREED BASE SALARY (THE “ADJUSTED BASE SALARY”). THE EMPLOYEE
HEREBY CONSENTS TO THIS ADJUSTMENT AND AGREES THAT IT SHALL NOT CONSTITUTE A
BREACH OF THIS AMENDED AGREEMENT OR GIVE RISE TO ANY RIGHTS ON THE PART OF THE
EMPLOYEE. FOLLOWING ANY ADJUSTMENT HEREUNDER, ALL REFERENCES IN THIS AMENDED
AGREEMENT TO BASE SALARY SHALL BE DEEMED TO REFER TO THE EMPLOYEE’S TOTAL BASE
COMPENSATION, WHICH SHALL EQUAL THE SUM OF THE ADJUSTED BASE SALARY AND THE
ALLOWANCE ASSOCIATED THEREWITH.


 


(D)   DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL BE ENTITLED TO THE
FOLLOWING BENEFITS AND PERQUISITES, TO THE EXTENT PROVIDED BY THE COMPANY TO
EMPLOYEES OF THE COMPANY GENERALLY:


 


(I)                                     MEDICAL (INCLUDING FOR THE EMPLOYEE’S
SPOUSE AND CHILDREN UNDER THE AGE OF 21, PROVIDING FOR INSURANCE COVERAGE IN THE
UNITED STATES) SUBJECT TO CUSTOMARY AND REASONABLE LIMITS, CO-PAYMENTS,
DEDUCTIBLES, EMPLOYEE CONTRIBUTIONS AND EXCLUSIONS;


 


(II)                                  AT EMPLOYEE’S ELECTION, EITHER A CAR
PROVIDED BY THE COMPANY SUITABLE TO EMPLOYEE’S POSITION (CATEGORY C) OR THE
EQUIVALENT COST OF SUCH A CAR TO THE COMPANY IN CASH;

 

3

--------------------------------------------------------------------------------


 


(III)                               ANY OTHER BENEFITS AND PERQUISITES GENERALLY
PROVIDED TO OTHER SIMILARLY SENIOR STAFF OF THE COMPANY, FROM TIME TO TIME,
INCLUDING WITHOUT LIMITATION ANY BENEFITS PROVIDED TO SIMILARLY SENIOR EMPLOYEES
WHO WERE RECRUITED FROM OUTSIDE THE NETHERLANDS; PROVIDED THAT THE EMPLOYEE
SHALL NOT BE ENTITLED TO PARTICIPATE IN ANY SUCH PLAN PROVIDING FOR BENEFITS IN
THE NATURE OF SEVERANCE PAY; AND


 


(IV)                              PARTICIPATION IN THE NEW SKIES SATELLITES N.V.
HEADQUARTERS LOCATION PREMIUM (HQLP) PLAN, AS SUCH PLAN MAY BE AMENDED BY THE
COMPANY FROM TIME TO TIME.


 


(E)   DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL BE ENTITLED TO PAID
VACATION OF TWENTY-FIVE DAYS PER YEAR. ACCRUAL RIGHTS AND THE ABILITY TO CARRY
FORWARD VACATION TIME, IF ANY, SHALL BE SUBJECT TO THE COMPANY’S VACATION POLICY
APPLICABLE GENERALLY TO EMPLOYEES OF THE COMPANY AS IN EFFECT FROM TIME TO TIME.


 


(F)   THE COMPANY SHALL PROMPTLY REIMBURSE THE EMPLOYEE FOR ALL REASONABLE
BUSINESS EXPENSES UPON THE PRESENTATION OF STATEMENTS OF SUCH EXPENSES IN
ACCORDANCE WITH THE COMPANY’S POLICIES AND PROCEDURES NOW IN FORCE OR AS SUCH
POLICIES AND PROCEDURES MAY BE MODIFIED FROM TIME TO TIME.


 

3.                                       Employment Period.

 

The employment period commenced on June 27, 2002 and shall continue
indefinitely. Either party may terminate Employee’s employment by giving a
written “Notice of Termination” to the other party at the address specified in
Section 8(a), in accordance with applicable law, the parties shall provide at
least one month’s notice unless otherwise agreed. For purposes of this Amended
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Amended Agreement relied upon, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated and shall attach any prior notices required under Section 4.

 

4.                                       Termination Payments.

 


IN THE EVENT OF A TERMINATION OF THE EMPLOYEE’S EMPLOYMENT (A) BY THE COMPANY
WITHOUT CAUSE OR (B) BY THE EMPLOYEE FOR GOOD REASON (AS SUCH TERMS ARE DEFINED
BELOW), THE COMPANY SHALL PAY TO (OR IN THE CASE OF BUSINESS EXPENSES PURSUANT
TO CLAUSE (I), REIMBURSE) THE EMPLOYEE, OR HIS ESTATE IN THE EVENT OF HIS DEATH,
WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF TERMINATION (AS DEFINED BELOW),
(I) THE EMPLOYEE’S BASE SALARY THROUGH THE DATE OF TERMINATION AND OUTSTANDING
BUSINESS EXPENSES (TO THE EXTENT NOT THERETOFORE PAID), AND ANY OTHER AMOUNTS
DUE TO THE EMPLOYEE BUT WHICH HAVE NOT BEEN PAID, (II) ANY EARNED BUT UNPAID
ANNUAL BONUS IN RESPECT OF A CALENDAR YEAR DURING THE BONUS PERIOD ENDING PRIOR
TO OR COINCIDENT WITH THE DATE OF TERMINATION, (III) AN ANNUAL BONUS EQUAL TO
THE PRIOR YEAR’S ANNUAL BONUS PRO-RATED FOR THE YEAR IN WHICH THE DATE OF
TERMINATION OCCURS BASED ON THE NUMBER OF DAYS OCCURRING IN SUCH YEAR PRIOR TO
THE DATE OF TERMINATION, (IV) A LUMP-SUM PAYMENT EQUAL TO TWO TIMES THE SUM OF
(X) THE EMPLOYEE’S BASE SALARY (AS IN EFFECT ON THE DATE OF TERMINATION) AND (Y)
THE GREATER OF THE

 

4

--------------------------------------------------------------------------------


 


ANNUAL BONUSES FOR EACH OF THE TWO MOST RECENTLY COMPLETED CALENDAR YEARS
PRECEDING THE CALENDAR YEAR IN WHICH THE DATE OF TERMINATION OCCURS,
(V) REIMBURSEMENT FOR OUTPLACEMENT SERVICES IN AN AMOUNT UP TO $25,000 UPON THE
EMPLOYEE’S SUBMISSION OF RECEIPTS FOR SUCH SERVICES, AND (VI) CONTINUATION OF
MEDICAL AND DENTAL BENEFITS UNDER THE COMPANY’S EMPLOYEE BENEFIT PLANS PROVIDING
FOR SUCH BENEFITS, FOR TWO YEARS FOLLOWING THE DATE OF TERMINATION; PROVIDED THE
COMPANY’S OBLIGATION TO PROVIDE CONTINUED WELFARE BENEFITS UNDER THIS CLAUSE
(VI) SHALL BE REDUCED TO THE EXTENT THAT EQUIVALENT COVERAGES AND BENEFITS
(DETERMINED ON A COVERAGE-BY-COVERAGE AND BENEFIT-BY-BENEFIT BASIS) ARE PROVIDED
UNDER THE PLANS, PROGRAMS OR ARRANGEMENTS OF A SUBSEQUENT EMPLOYER; AND PROVIDED
FURTHER THAT IN THE EVENT THAT THE EMPLOYEE IS PRECLUDED FROM CONTINUING FULL
PARTICIPATION IN THE COMPANY’S WELFARE BENEFIT PLANS THAT PROVIDE FOR THE
BENEFITS DESCRIBED AND CONTEMPLATED IN THIS CLAUSE (VI), THE EMPLOYEE SHALL BE
PROVIDED WITH THE AFTER-TAX ECONOMIC EQUIVALENT OF ANY BENEFIT OR COVERAGE
FOREGONE. FOR THIS PURPOSE, THE ECONOMIC EQUIVALENT OF ANY BENEFIT OR COVERAGE
FOREGONE SHALL BE DEEMED TO BE THE TOTAL COST TO THE EMPLOYEE OF OBTAINING SUCH
BENEFIT OR COVERAGE HIMSELF ON AN INDIVIDUAL BASIS. PAYMENT OF SUCH AFTER-TAX
ECONOMIC EQUIVALENT SHALL BE MADE QUARTERLY.


 

For purposes of this Amended Agreement, the term “Cause” shall mean: (i) a
willful and material violation by the Employee of either Section 1(c) or 6 of
this Amended Agreement (unless such violation is cured by the Employee within
thirty (30) days of receipt of a written notice from the Company which
specifically identifies the facts and circumstances of such violation); (ii) the
willful failure by the Employee to substantially perform the duties reasonably
assigned to him within the scope of the Employee’s duties and authority as
stated in Section 1(a) hereunder (other than as a result of physical or mental
illness or injury), after the Company delivers to the Employee a written demand
for substantial performance that specifically identifies the manner in which the
Employee has not substantially performed the Employee’s duties and provides the
Employee thirty (30) days to begin to substantially perform, provided that the
Company shall not have the right to terminate the Employee’s employment
hereunder for Cause if the Employee begins to substantially perform within such
thirty-day period; (iii) the Employee’s willful misconduct, willful waste of
corporate assets or gross negligence which in any such event substantially and
materially injures the Company or its Affiliates; or (iv) the indictment of the
Employee for a felony involving moral turpitude. In order for a termination to
be considered to be for Cause, the Notice of Termination must be delivered
within six (6) months of the date on which the Company first knows of the event
constituting Cause.

 

For purposes of this Amended Agreement, the term “Good Reason” shall mean: (i) a
reduction by the Company in the Employee’s Base Salary; (ii) any failure by the
Company to pay any amounts due to the Employee within ninety (90) days of the
date such amount is due; (iii) any material diminution of the level of
responsibility or authority of the Employee, including the Employee’s reporting
duties (provided, however, that any change in Employee’s reporting duties
consistent with the Company’s rights under Section 1(a) shall not be deemed to
be “Good Reason”); (iv) any adverse change in Employee’s title or position;
(v) the failure by the Company to obtain from any successor an assumption of the
obligations of the Company as contemplated by Section 7(d) herein; (vi) the
Company requiring the Employee to be based at any office or location that is
more than 50 kilometers from the Company’s current corporate headquarters;
provided that with respect to any such relocation the Employee delivers a
written notice of such Good Reason termination to the Company within thirty (30)
days after receiving

 

5

--------------------------------------------------------------------------------


 

written notice from the Company of the possibility of such event; and provided
further that the Employee delivers a written notice to the Company within six
(6) months of the date on which the Employee first knows of the event
constituting Good Reason which specifically identifies the facts and
circumstances claimed by Employee to constitute Good Reason and the Company has
failed to cure such facts and circumstances within thirty (30) days after
receipt of such notice.

 

For purposes of this Amended Agreement, “Date of Termination” shall mean one
month after the date on which a Notice of Termination is given or any later date
(agreed upon by the parties, after the giving of such notice).

 

The payments provided in this Section 4 are (i) not subject to offset or
mitigation and (ii) conditioned upon and subject to the Employee executing a
valid general release and waiver, waiving all claims the Employee may have
against the Company, its Affiliates, directors, officers and employees. The
Company shall have no additional obligations under this Amended Agreement except
for (i) the indemnification obligations set forth in Section 5 herein and
(ii) any benefits (other than benefits in the nature of severance pay) to which
the Employee is entitled under the terms of any employee benefit plan in which
he is eligible to participate.

 

5.                                       Indemnification.

 

The Company shall indemnify, defend and hold the Employee harmless from and
against any and all liability or obligation arising from or relating to this
Amended Agreement or the performance by the Employee of his obligations
hereunder, in accordance with the indemnification provisions set forth in
Article 14 of the Company’s Articles of Association, as in effect on the date
hereof, provided that this obligation to indemnify and defend shall not extend
to disputes between the Employee and the Company, if any, which relate to the
benefits or other amounts in the nature of compensation from the Company to
which the Employee believes he is entitled.

 

6.                                       Non-Solicitation; Non-Disclosure;
Workproduct; Non-Competition.

 


(A)   DURING THE EMPLOYMENT PERIOD AND FOR ONE YEAR FOLLOWING THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT WITH COMPANY FOR ANY REASON, THE EMPLOYEE AGREES NOT TO
OFFER EMPLOYMENT TO ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES FOR
OTHER THAN EMPLOYMENT BY THE COMPANY OR ITS AFFILIATES OR ATTEMPT TO INDUCE ANY
SUCH EMPLOYEE TO LEAVE THE EMPLOY OF THE COMPANY OR ANY ITS AFFILIATES AND THE
EMPLOYEE FURTHER AGREES NOT TO SOLICIT ANY CLIENTS OR SUPPLIERS OF THE COMPANY
OR ITS AFFILIATES TO DO BUSINESS WITH ANY COMPETING BUSINESS OF THE COMPANY OR
ITS AFFILIATES.


 


(B)   EMPLOYEE AGREES THAT HE WILL NOT APPROPRIATE FOR HIS OWN USE, DISCLOSE,
DIVULGE, FURNISH OR MAKE AVAILABLE TO ANY PERSON. UNLESS IN THE NORMAL COURSE OF
BUSINESS OR AS AUTHORIZED BY THE COMPANY IN WRITING, ANY CONFIDENTIAL OR
PROPRIETARY INFORMATION CONCERNING THE COMPANY OR ITS AFFILIATES, INCLUDING
WITHOUT LIMITATION ANY CONFIDENTIAL OR PROPRIETARY INFORMATION CONCERNING THE
OPERATIONS, PLANS OR METHODS OF DOING BUSINESS OF THE COMPANY OR ITS AFFILIATES
(THE “INFORMATION”); PROVIDED THAT THE TERM “INFORMATION” SHALL NOT INCLUDE SUCH
INFORMATION WHICH IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS
A RESULT OF A DISCLOSURE BY EMPLOYEE IN VIOLATION OF THIS AMENDED AGREEMENT.
NOTWITHSTANDING THE

 

6

--------------------------------------------------------------------------------


 


FOREGOING, EMPLOYEE MAY DISCLOSE INFORMATION TO THE EXTENT HE IS COMPELLED TO DO
SO BY LAWFUL SERVICE OF PROCESS, SUBPOENA, COURT ORDER, OR AS HE IS OTHERWISE
COMPELLED TO DO BY LAW OR THE RULES OR REGULATIONS OF ANY REGULATORY BODY TO
WHICH HE IS SUBJECT, INCLUDING FULL AND COMPLETE DISCLOSURE IN RESPONSE THERETO,
IN WHICH EVENT HE AGREES TO PROVIDE THE COMPANY WITH A COPY OF THE DOCUMENTS
SEEKING DISCLOSURE OF SUCH INFORMATION PROMPTLY UPON RECEIPT OF SUCH DOCUMENTS
AND PRIOR TO THEIR DISCLOSURE OF ANY SUCH INFORMATION, SO THAT THE COMPANY MAY,
UPON NOTICE TO EMPLOYEE, TAKE SUCH ACTION AS THE COMPANY DEEMS APPROPRIATE IN
RELATION TO SUCH SUBPOENA OR REQUEST.


 


(C)   EMPLOYEE AGREES THAT ALL RIGHT, TITLE AND INTEREST TO ALL WORKS OF
WHATEVER NATURE GENERATED IN THE COURSE OF HIS EMPLOYMENT RESIDES WITH THE
COMPANY AND ITS AFFILIATES. EMPLOYEE AGREES THAT HE WILL RETURN TO THE COMPANY,
NOT LATER THAN THE DATE OF TERMINATION, ALL PROPERTY, IN WHATEVER FORM
(INCLUDING COMPUTER FILES AND OTHER ELECTRONIC DATA), OF THE COMPANY AND ITS
AFFILIATES IN HIS POSSESSION, INCLUDING WITHOUT LIMITATION, ALL COPIES (IN
WHATEVER FORM) OF ALL FILES OR OTHER INFORMATION PERTAINING TO THE COMPANY, ITS
OFFICERS, DIRECTORS, SHAREHOLDERS, CUSTOMERS OR AFFILIATES, AND ANY BUSINESS OR
BUSINESS OPPORTUNITY OF THE COMPANY AND ITS AFFILIATES.


 


(D)   EMPLOYEE AGREES NOT TO ENGAGE IN ANY ASPECT OF THE SATELLITE BUSINESS (AS
HEREINAFTER DEFINED) DURING THE EMPLOYMENT PERIOD AND FOR ONE YEAR FOLLOWING THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, OTHER THAN
A TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY THE EMPLOYEE FOR GOOD REASON.
EMPLOYEE SHALL BE DEEMED TO BE ENGAGING IN THE SATELLITE BUSINESS IF HE DIRECTLY
OR INDIRECTLY, WHETHER OR NOT FOR COMPENSATION, RENDERS PERSONAL SERVICES OF ANY
KIND IN ANY CAPACITY FOR ANY COMPETITOR.


 

For purposes of this Section 6(d):

 


(I)                                     THE “SATELLITE BUSINESS” SHALL MEAN THE
BUSINESS OF COMMUNICATION OF ELECTRONIC VIDEO, DATA, VOICE OR OTHER INFORMATION
BY TRANSMISSION BY SATELLITE FOR HIRE OR ANY OTHER BUSINESS IN WHICH THE COMPANY
OR ITS AFFILIATES IS ENGAGED FROM TIME TO TIME DURING THE EMPLOYMENT PERIOD.


 


(II)                                  A “COMPETITOR” IS ANY CORPORATION, FIRM,
PARTNERSHIP, PROPRIETORSHIP OR OTHER ENTITY WHICH ENGAGES IN THE SATELLITE
BUSINESS.


 


(E)   THE RESTRICTIONS OF SECTION 6(D) HEREOF SHALL BE DEEMED TO BE SEPARATE
RESTRICTIONS WITH RESPECT TO EACH GEOGRAPHIC AREA, TIME PERIOD AND ACTIVITY
COVERED THEREBY. EMPLOYEE HEREBY AGREES THAT IF, IN ANY JUDICIAL PROCEEDING, A
COURT SHALL REFUSE TO ENFORCE ANY SUCH SEPARATE RESTRICTION, THEN SUCH
UNENFORCEABLE RESTRICTION SHALL BE DEEMED ELIMINATED FROM THIS AMENDED AGREEMENT
FOR THE PURPOSE OF SUCH PROCEEDING OR ANY OTHER JUDICIAL PROCEEDING, BUT ONLY TO
THE EXTENT NECESSARY TO PERMIT THE REMAINING RESTRICTIONS OF SECTION 6(D) HEREOF
TO BE ENFORCED.

 

7

--------------------------------------------------------------------------------


 


(F)   THE PARTIES HERETO HEREBY DECLARE THAT IT IS IMPOSSIBLE TO MEASURE IN
MONEY THE DAMAGES WHICH WILL ACCRUE TO THE COMPANY BY REASON OF A FAILURE BY
EMPLOYEE TO PERFORM ANY OF HIS OBLIGATIONS UNDER THIS SECTION 6. ACCORDINGLY, IF
THE COMPANY OR ANY OF ITS AFFILIATES INSTITUTES ANY ACTION OR PROCEEDING TO
ENFORCE THE PROVISIONS HEREOF, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EMPLOYEE HEREBY WAIVES THE CLAIM OR DEFENSE THAT THE COMPANY OR ANY OF ITS
AFFILIATES HAS AN ADEQUATE REMEDY AT LAW, AND EMPLOYEE SHALL NOT URGE IN ANY
SUCH ACTION OR PROCEEDING THE CLAIM OR DEFENSE THAT ANY SUCH REMEDY AT LAW
EXISTS.


 


(G)   THE RESTRICTIONS IN THIS SECTION 6 SHALL BE IN ADDITION TO ANY
RESTRICTIONS IMPOSED ON EMPLOYEE BY STATUTE OR AT COMMON LAW.


 

7.                                       Excise Tax Matters.

 

(a)                                  Anything in this Amended Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of the Employee, whether
paid or payable or distributed or distributable pursuant to the terms of this
Amended Agreement or otherwise (a “Payment”), would be subject to the excise tax
(the “Excise Tax”) imposed by Section 4999 of the United States Internal Revenue
Code (the “Code”), then Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount equal to the lesser of
(i) U.S.$1,000,000 and (ii) the amount necessary such that after payment by
Employee of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and the Excise Tax imposed
upon the Gross-Up Payment, Employee retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments; provided that, in the event
it shall be determined that, if in lieu of receiving the Gross-Up Payment, the
Employee would, if the amounts constituting “parachute payments” for purposes of
Section 280G of the Code which would otherwise be payable to the Employee were
reduced (as so reduced, the “Reduced Amount “ ), be entitled to receive and
retain, on a net after-tax basis, an amount that is greater than the amount, on
a net after-tax basis, that the Employee would be entitled to retain upon his
receipt of the Gross-Up Payment, then Employee shall not be entitled to the
Gross-Up Payment but rather shall only be entitled to the Reduced Amount.

 

(b)                                 All determinations required to be made under
this Section 7, including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment (or whether there will be a Reduced Amount
and the amount of such Reduced Amount) and the assumptions to be utilized in
arriving at such determination, shall be made by a nationally recognized
accounting firm appointed by the Company and reasonably acceptable to the
Employee (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Employee within ten business days of the
receipt of notice from Employee that there has been a Payment, or such earlier
time as is requested by the Company; provided that for purposes of determining
the amount of any Gross-Up Payment, Employee shall be deemed to pay federal
income tax at the highest marginal rates applicable to individuals in the
calendar year in which any such Gross-Up Payment is to be made and deemed to pay
state and local income taxes at the highest marginal rates applicable to
individuals in the state or locality of Employee’s residence and/or place of
employment in the calendar year in which any such Gross-Up Payment is to be
made, net of the maximum reduction in federal income taxes that can be obtained
from

 

8

--------------------------------------------------------------------------------


 

deduction of such state and local taxes, taking into account limitations
applicable to individuals subject to federal income tax at the highest marginal
rates.  All fees and expenses of the Accounting Firm shall be borne solely by
the Company.  Any Gross-Up Payment, as determined pursuant to this Section 7,
shall be paid by the Company to Employee five days prior to when due (or to the
appropriate taxing authority on Employee’s behalf when due).  If the Accounting
Firm determines that no Excise Tax is payable by Employee or that the Reduced
Amount will apply, it shall so indicate to Employee in writing.  Subject to the
following sentence and Section 7(c) hereof, any determination by the Accounting
Firm shall be binding upon the Company and Employee.  As a result of the
uncertainty in the application of Section 4999 of the Code, it is possible that
the amount of the Gross-Up Payment determined by the Accounting Firm to be due
to (or on behalf of) Employee was lower than the amount actually due
(“Underpayment”).  In the event that the Company exhausts its remedies pursuant
to Section 7(c) and Employee thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Employee.

 

(c)                                  Employee shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of any Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than ten business days after
Employee is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  Employee shall not pay such claim prior to the expiration of the thirty
day period following the date on which it gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due).  If the Company notifies Employee prior to the expiration of
such period that it desires to contest such claim, Employee shall (i) give the
Company any information reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, (iii) cooperate with the Company
in good faith in order to effectively contest such claim and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold Employee harmless, on an after-tax basis,
for any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 7(c),
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Employee to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Employee agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, further, that
if the Company directs Employee to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Employee, on an
interest-free basis, and shall indemnify and hold Employee harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; provided, further,

 

9

--------------------------------------------------------------------------------


 

that if Employee is required to extend the statute of limitations to enable the
Company to contest such claim, Employee may limit this extension solely to such
contested amount.  The Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Employee shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(d)           If, after the receipt by Employee of an amount paid or advanced by
the Company pursuant to this Section 7, Employee becomes entitled to receive any
refund with respect to a Gross-Up Payment, Employee shall (subject to the
Company’s complying with the requirements of Section 7(c)) promptly pay to the
Company the amount of such refund received (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after the receipt by
Employee of an amount advanced by the Company pursuant to Section 7(c), a
determination is made that Employee shall not be entitled to any refund with
respect to such claim and the Company does not notify Employee in writing of its
intent to contest such denial of refund prior to the expiration of thirty days
after such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of the Gross-Up Payment required to be paid.

 

8.                                       Miscellaneous.

 


(A)   ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED UNDER THIS AMENDED
AGREEMENT SHALL BE EFFECTIVE ONLY IF IT IS IN WRITING AND DELIVERED PERSONALLY
OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, ADDRESSED AS FOLLOWS
(OR IF IT IS SENT THROUGH ANY OTHER METHOD AGREED UPON BY THE PARTIES):


 

If to the Company:

 

New Skies Satellites B.V.
Attention: VP Human Resources
Rooseveltplantsoen 4
2517 KR Den Haag
The Netherlands

 

With a copy to:

 

New Skies Satellites B.V.
Attention: General Counsel
Rooseveltplantsoen 4
2517 KR Den Haag
The Netherlands

 

If to the Employee:

 

Mr. S.J. Sprague
Julianaweg 2
2243 HT Wassenaar
The Netherlands

 

10

--------------------------------------------------------------------------------


 

or to such other address as any party hereto may designate by notice to the
others, and shall be deemed to have been given upon receipt.

 


(B)   THIS AMENDED AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES
HERETO WITH RESPECT TO THE EMPLOYEE’S EMPLOYMENT, AND SUPERSEDES AND IS IN FULL
SUBSTITUTION FOR ANY AND ALL PRIOR UNDERSTANDINGS OR AGREEMENTS WITH RESPECT TO
THE EMPLOYEE’S EMPLOYMENT.


 


(C)   THIS AMENDED AGREEMENT MAY BE AMENDED ONLY BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTIES HERETO, AND ANY PROVISION HEREOF MAY BE WAIVED ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY THE PARTY OR PARTIES AGAINST WHOM OR WHICH
ENFORCEMENT OF SUCH WAIVER IS SOUGHT. THE FAILURE OF ANY PARTY HERETO AT ANY
TIME TO REQUIRE THE PERFORMANCE BY ANY OTHER PARTY HERETO OF ANY PROVISION
HEREOF SHALL IN NO WAY AFFECT THE FULL RIGHT TO REQUIRE SUCH PERFORMANCE AT ANY
TIME THEREAFTER, NOR SHALL THE WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY
PROVISION HEREOF BE TAKEN OR HELD TO BE A WAIVER OF ANY SUCCEEDING BREACH OF
SUCH PROVISION OR A WAIVER OF THE PROVISION ITSELF OR A WAIVER OF ANY OTHER
PROVISION OF THIS AMENDED AGREEMENT.


 


(D)                     (I)  THIS AMENDED AGREEMENT IS BINDING ON AND IS FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, HEIRS, EXECUTORS,
ADMINISTRATORS AND OTHER LEGAL REPRESENTATIVES. NEITHER THIS AMENDED AGREEMENT
NOR ANY RIGHT OR OBLIGATION UNDER THIS AMENDED AGREEMENT MAY BE ASSIGNED,
TRANSFERRED, PLEDGED OR ENCUMBERED BY THE COMPANY OR BY THE EMPLOYEE.


 


(II)                                              THE COMPANY SHALL REQUIRE ANY
SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AMENDED AGREEMENT IN THE
SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD HAVE BEEN REQUIRED TO
PERFORM THEM IF NO SUCH SUCCESSION HAD TAKEN PLACE. AS USED IN THIS AMENDED
AGREEMENT, ALL REFERENCES TO “COMPANY” SHALL MEAN BOTH THE COMPANY AND ANY SUCH
SUCCESSOR THAT ASSUMES AND AGREES TO PERFORM THIS AMENDED AGREEMENT BY OPERATION
OF LAW OR OTHERWISE.


 


(E)   IF ANY PROVISION OF THIS AMENDED AGREEMENT OR PORTION THEREOF IS SO BROAD,
IN SCOPE OR DURATION, SO AS TO BE UNENFORCEABLE, SUCH PROVISION OR PORTION
THEREOF SHALL BE INTERPRETED TO BE ONLY SO BROAD AS IS ENFORCEABLE.


 


(F)   THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE TO THE EMPLOYEE
HEREUNDER ALL AMOUNTS DUE FROM THE EMPLOYEE TO THE COMPANY AND ALL TAXES AND
OTHER AMOUNTS THAT THE COMPANY MAY REASONABLY DETERMINE ARE REQUIRED TO BE
WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


(G)   THIS AMENDED AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE NETHERLANDS, WITHOUT REFERENCE TO ITS PRINCIPLES OF
CONFLICTS OF LAW. AT THE COMPANY’S REQUEST AND SUBJECT TO THE COMPANY’S
COMPLIANCE WITH SECTION 4 OF THIS AMENDED AGREEMENT, EMPLOYEE AGREES TO TAKE ALL
STEPS NECESSARY OR APPROPRIATE, INCLUDING WITHOUT LIMITATION TO EXECUTE ALL
NECESSARY OR APPROPRIATE DOCUMENTATION, TO TERMINATE THIS AMENDED AGREEMENT AS
OF THE END OF THE MINIMUM STATUTORY NOTICE PERIOD ON THE TERMS AND CONDITIONS
SET FORTH IN THIS AMENDED AGREEMENT, BY DISSOLUTION BY THE DISTRICT COURT,
CANTONAL DIVISION, LOCATION THE HAGUE.

 

11

--------------------------------------------------------------------------------


 


(H)   NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY, ANY
PAYMENT OTHERWISE REQUIRED TO BE MADE HEREUNDER TO THE EMPLOYEE AT ANY DATE AS A
RESULT OF THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT HEREUNDER SHALL BE
DELAYED FOR SUCH PERIOD OF TIME AS MAY BE NECESSARY TO MEET THE REQUIREMENTS OF
SECTION 409A(A)(2)(B)(I) OF THE CODE. ON THE EARLIEST DATE ON WHICH SUCH
PAYMENTS CAN BE MADE WITHOUT VIOLATING THE REQUIREMENTS OF
SECTION 409A(A)(2)(B)(I) OF THE CODE, THERE SHALL BE PAID TO EMPLOYEE (OR IF
EMPLOYEE HAS DIED, TO HIS ESTATE), IN A SINGLE CASH LUMP SUM, AN AMOUNT EQUAL TO
THE AGGREGATE AMOUNT OF ALL PAYMENTS DELAYED PURSUANT TO THE PRECEDING SENTENCE.


 


(I)   THIS AMENDED AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.


 


(J)   THE HEADINGS IN THIS AMENDED AGREEMENT ARE INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT BE A PART OF OR CONTROL OR AFFECT THE MEANING OF
ANY PROVISION HEREOF.


 

IN WITNESS WHEREOF, the parties have executed this Amended Agreement, as of the
date first written above.

 

 

NEW SKIES SATELLITES B.V.

 

 

 

 

 

/s/ Daniel S. Goldberg

 

 

Daniel S. Goldberg

 

Chief Executive Officer

 

 

 

 

 

/s/ Scott J. Sprague

 

 

Scott J. Sprague

 

12

--------------------------------------------------------------------------------

 